Citation Nr: 1236605	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-11 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for prostate cancer.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2006 and August 2007 from the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a Travel Board hearing was held before the undersigned.  The transcript from that hearing has been associated with the claims file and reviewed.  

The issue regarding service connection for PTSD is herein expanded to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a dental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complete service treatment records are unavailable.

2.  At no time during the current appeal period has the Veteran been shown to have an acquired psychiatric disorder, to include PTSD. 

3.  A thyroid disorder was not present in service and did not manifest until many years after the Veteran's discharge from service; and there is no competent and credible medical evidence relating it to an established event, injury, or disease during service.

4.  Prostate cancer, was not first diagnosed until many years after the Veteran's active duty and is not shown by competent and credible medical evidence to be related in any way to such service, to include exposure to uranium.

5.  Service connection for diabetes mellitus was denied by the RO in October 2004 and not appealed. 

6.  The evidence received since the October 2004 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for diabetes mellitus, and is not material evidence.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  A thyroid disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Prostate cancer was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The October 2004 rating decision that denied service connection for diabetes mellitus is final; and new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in February 2008 and August 2009, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

With respect to the Veteran's claim for diabetes mellitus, the February 2008 letter informed him of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims.  The Veteran was notified in August 2004 and April 2008 that his service treatment and service personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Attempts were also made to obtain Social Security Administration records (SSA).  The SSA indicated that medical records relating to the Veteran had been destroyed.  

While VA did not provide the Veteran with examinations and/or did not obtain medical opinions, as to the origins of the claimed psychiatric disorder, thyroid disorder, and prostate cancer, the Board finds that VA had no obligation to do so.  As discussed in further detail below, the Veteran has failed to submit or identify any medical evidence showing a current psychiatric diagnosis of any kind.  With regard to the thyroid disorder and prostate cancer, the May 1955 separation examination is silent for any related problems and there is no persuasive competent and credible evidence of continuity or a link to service aside from the Veteran's own lay contentions.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

With regard to the diabetes mellitus claim, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, examinations are not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


II.  Law and Analysis for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as cancer, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Unfortunately, the Veteran's complete service treatment records are not available for review, despite the RO's attempt to obtain them.  Certification of their unavailability was received from NPRC.  See VA Form 3101 dated in August 2004 and April 2008.  A formal finding of on the unavailability of these records was also made in an April 2008 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the STRs are unavailable, the appeal must be decided upon the evidence of record.  


1.  Acquired psychiatric disorder to include PTSD

The Veteran is seeking service connection for his psychiatric symptoms to include PTSD.  He contends that his psychiatric problems stem from several non-combat stressors, one of which pertains to his duties in military intelligence as an aerial photograph interpreter.  The Veteran described having to analyze aerial photographs in order to select the best approach for enemy targets.  He stated that this was a huge responsibility as U.S. forces would use the information to avoid land mines and enemy forces.  The Veteran was always worried that his decisions meant life or death for a lot of his fellow soldiers and friends.  This knowledge was a stress and burden on his daily life as he knew some soldiers were killed based on the information provided.  The Veteran stated that he thought constantly about trucks of soldiers being blown up.  He was also worried continuously about always needing to be ready to go to war.  He believed that his experiences in Korea caused his nightmares and bad thoughts.  See August 2009 and May 2011 stressor statements.  

The Board finds, however, that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

As noted previously service treatment records are unavailable with the exception of a May 1955 separation examination which showed clinical evaluation of the Veteran's psychiatric status was within normal limits and there was no reference to the presence of mental problems or impairment of any sort.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as no records of post-service treatment for psychiatric complaints or symptomatology have been submitted or identified.

In fact, at his August 2012 Board hearing, the Veteran acknowledged that he had not sought treatment for any psychiatric symptoms either during or after service.  See hearing transcript (Tr.) at pages 6-10.  

In the absence of a clear psychiatric diagnosis, or symptomatology an award of service connection is not warranted.  While nightmares and "bad thoughts" are the types of symptoms capable of lay observation, the record is devoid of evidence to suggest that the Veteran has ever been seen or treated for PTSD or any related psychiatric condition, either during service or after service separation.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The Board does not dispute that the Veteran may experience some sort of symptomatology, but there is no objective clinical confirmation that he suffers from an actual psychiatric disorder, including PTSD, and his post-service contention alone cannot satisfy the criteria for a current disability. 

Indeed, without a finding that the Veteran has been diagnosed with any psychiatric disorder at any time during the appeal period, no valid claim for service connection exists.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, service connection cannot be awarded.  Moreover as a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f). 


2.  Thyroid disorder

The Veteran is seeking service connection for a thyroid disorder, which he asserts was treated towards the end of his military service.  See Tr. at p. 15.  

However his May 1955 separation examination showed clinical evaluation of the Veteran was within normal limits and there was no reference to the presence of any abnormalities, problems or impairment of any sort.  

VA and private outpatient treatment records dated from 2000 to 2009 were reviewed.  A VA computerized problem list is noted to have consistently included benign neoplasm of parathyroid gland since 2008, but there were no relevant findings.  The Veteran has not submitted or identified any medical records which show he has complained of or received treatment for benign neoplasm of parathyroid gland prior to 2008 and there is no suggestion that any thyroid symptomatology originated during military service.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's benign neoplasm of parathyroid gland was incurred in service.  A thyroid disorder was not "noted" at service discharge in 1955, but instead was shown many years thereafter with no competent evidence establishing that it is related to service.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment for a thyroid disorder during the more than 50 years after service had ended and before the documentation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service diagnosis of the thyroid disorder may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's benign neoplasm of parathyroid gland to his military service decades earlier.  See Hickson v. West, 12 Vet. App. 247.

Consequently, the Board is unable to attribute the post-service development of the Veteran's benign neoplasm of parathyroid gland to his military service.  


3.  Prostate cancer

The Veteran is seeking service connection for prostate cancer which he alleges developed as a result of exposure to contaminated soil while stationed in Korea in the 1950s.  He asserts that he and his fellow soldiers participated in various sports and recreational activities in the mountains and high areas of Korea for extended periods.  He believed that the mountain soil was contaminated with uranium and other cancer-causing elements.  See VA Form 21-4138 received in August 2009.  

Initially, the Board should note that there are no presumptions for exposure to uranium which apply in this case. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of prostate cancer, the Board notes that, in this case, the available service treatment record (May 1955 separation physical) fails to reveal any symptomatology suggestive of prostate cancer.  Furthermore, post-service treatment records show an initial diagnosis of prostate cancer in 2009, more than 50 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., malignant tumors) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service diagnosis of prostate cancer may be considered as part of the analysis of a service connection claim.  See Maxson, supra.  Furthermore, there is no medical evidence linking the Veteran's prostate cancer to his military service including exposure to uranium-contaminated soil.   See Hickson, supra.  As a result, the Board finds that service connection for prostate cancer is not warranted.


Conclusion

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; his written statements; or his hearing testimony.  As to his assertions that he developed a psychiatric disorder, a thyroid disorder, and prostate cancer due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

More importantly the Board does not find that the Veteran's account of receiving treatment and/or evaluation for thyroid problems and "high blood sugar" during service to be entirely credible, even if competent, given that his May 1955 separation examination was negative for any pertinent disability.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Certainly, the May 1955 separation examination shows adequate evidence of the Veteran's state of mental and physical at separation from service and thus is more probative rather than his inconsistent history reported several decades thereafter.  Plus there is a prolonged period post service without complaints or findings; factors which weigh against his claims.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  In other words, the Veteran's opinion that his claimed disabilities are related to his military service while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record. 

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  A preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


III.  Law and Analysis for New and Material Evidence

The RO originally denied the claim of service connection for diabetes mellitus in October 2004 on the basis that that it neither occurred in nor was caused by military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In February 2008, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  Thus, any "new" evidence would have to contribute toward substantiating the contention that any current diabetes mellitus was incurred in or aggravated by service.  

The evidence considered at the time of the October 2004 RO decision includes the May 1955 separation physical which shows clinical evaluation of the endocrine system was normal and an urinalysis was negative for sugar or albumin.  Furthermore, post-service treatment records show an initial diagnosis of diabetes mellitus in 2000, 45 years after his separation from active duty.  There is no suggestion in the record and certainly no etiological opinion suggesting that the diabetes mellitus was related to his military service.  

The relevant evidence that has been added to the file since October 2004 includes records of ongoing treatment of the Veteran between 2007 and 2009 and testimony from the August 2012 hearing.  The VA records show ongoing treatment of the Veteran's various current medical conditions, including diabetes mellitus, but provides no new information about its etiology.  This evidence, although new, is not material in that it is cumulative of prior records, which reflect the Veteran has diabetes mellitus, but does not otherwise contain a competent medical opinion relating it to service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

At his August 2012 hearing, the Veteran testified that he was told that he had "high blood sugar" prior to leaving service.  See Tr. p. 13.  The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However to the extent that the Veteran's testimony is an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions of diabetes mellitus being related to military service, which were advanced and addressed by the RO in October 2004, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, because the newly-received testimony is not pertinent to the question of whether the Veteran's diabetes mellitus is related to his military service, it does not relate to an unestablished fact needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  See Shade v. Shinseki, 24 Vet App 110 (2010).  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied.

Service connection for a thyroid disorder is denied.

Service connection for prostate cancer is denied.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for diabetes mellitus is denied.  


REMAND

The Veteran essentially contends that he currently has residual symptomatology in his jaw area due to in-service dental surgery.

At his August 2012 Board hearing, the Veteran testified that he underwent in-service dental surgery (removal of a wisdom tooth) while stationed in Korea.  During the procedure the dentist broke and crushed the wisdom tooth, which then led to an infection.  The date of the hospitalization is not clear from the Veteran's testimony.  He testified that he was hospitalized for 31 days.

A chief component of this case is the lack of availability of the Veteran's service records.  Only his May 1955 separation physical is of record.  

In August 2004, the NPRC advised VA that the Veteran's service treatment records were likely destroyed in a fire that occurred in 1973 at that facility and that records from the Office of the Surgeon General (SGO) were also not available.  It was suggested that the RO make another request using code "M05" (indicating that the records were not located at the Records Management Center).  There is no indication that a subsequent search using "MO5" was performed.  

The Board also notes that inpatient treatment records are typically stored in a manner different than outpatient service treatment records and personnel records, but the Board is unable to discern whether a specific request for inpatient records was made to the NPRC.

In fact, in 1988, the NPRC obtained magnetic tape records from the National Research Council (NRC), a private research organization, which represented extracts of approximately ten million military hospital admission records of the SGO.  These SGO extracts contain information concerning hospital admissions for Veterans who served in the United States Army during the Korean Conflict, between 1950 and 1954.  See the M21-1MR, Part III, Subpart iii, Chapter 2. Section E, Topics 28 and 29.  These records would not have been destroyed in the 1973 fire at the NPRC.  

The availability and relevance of these service clinical records is unclear; the Court has held, however, that VA may be obligated to assist a claimant where he specifically requests certain assistance in acquiring medical evidence which might substantiate his claim, and where the evidence before the Board raises notice of pertinent records which may constitute new and material evidence sufficient to justify reopening a prior claim.  See White v. Derwinski, 1 Vet. App. 519, 520-21 (1991) and Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Thus, a remand is required to perform an additional search to attempt to obtain potentially relevant inpatient records from the Madigan General Hospital, Fort Lewis, Washington.  The AMC/RO should follow the regulation set forth in the M21-1MR concerning requesting such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must conduct an additional search for evidence of dental treatment (inpatient and otherwise) at the Fort Lewis Army Hospital for the Veteran for the period from May 1953 to May 1955.  Request the records under code "M05."  The search should also include requests to any appropriate repository of federal records and must include a search of Surgeon General's Office (SGO) extracts, which were obtained by the NPRC from the NRC.  The AMC/RO is instructed to follow the regulations set forth within the M21-1R, Part III, Subpart iii, Chapter 2, Section E, Topics 28 and 29. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the new and material evidence claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


